Citation Nr: 0807635	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

When this case was most recently before the Board in May 
2007, it was remanded for further development.  It is now 
before the Board for further appellate consideration.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
favorable ankylosis with mild neurological impairment in each 
lower extremity.  

2.  The veteran has not been prescribed bed rest by a 
physician due to incapacitating episodes of intervertebral 
disc syndrome.


CONCLUSION OF LAW

The veteran's low back disability warrants a 40 percent 
rating for functional impairment of the low back, a separate 
10 percent rating for neurological impairment of the right 
lower extremity, and a separate 10 percent rating for 
neurological impairment in the left lower extremity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292-5293 (2003); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5243, § 4.124a, Diagnostic Code 8520 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected low back disorder.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

 I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice, to include notice that he 
should submit any pertinent evidence in his possession, in a 
letter mailed in August 2006.  Although the veteran was not 
provided notice of the type of evidence necessary to 
establish an effective date for an increased rating until 
August 2006, after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  After the 
provision of the required notice and completion of all 
indicated development, the claim was readjudicated.  There is 
no indication or reason to believe that the ultimate decision 
of the RO would have been different had complete VCAA notice 
been provided at an earlier time.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In the Board's opinion, an August 2006 letter from the 
Appeals Management Center, the Statement of the Case, and the 
February 2005 Supplemental Statement of the provide the 
necessary notice discussed in Vazquez-Flores.  First, the 
letter informed the veteran that he can submit statements 
discussing his disability symptoms from people who have 
witnessed how the disability affects him.  The letter also 
provides examples of the kind of medical evidence that can be 
submitted including on-going treatment records from the VA or 
other Federal agencies and recent Social Security 
determinations.  The letter also states that the RO considers 
the nature and symptoms of the condition, severity and 
duration of the symptoms and impact of the condition and 
symptoms on employment.  In this case, the Diagnostic Code 
under which the claimant is rated requires that the veteran 
show noticeable worsening or increase in severity of the 
disability except for the alternative provision that allows 
for increased rating if the veteran was prescribed bed rest.  
The Board finds that the veteran was adequately notified of 
the criteria for establishing his entitlement to a higher 
rating in the Statement of the Case and the February 2005 
Supplemental State of the Case.  Also during the June 2005 
hearing, the veteran was asked if there were periods of time 
that severe exacerbation of his back required bed rest.  The 
veteran was also notified in the August 2006 letter that 
should an increase in disability be found, a disability 
rating will be determined by applying the relevant Diagnostic 
Code, which typically provide for a range of severity of a 
particular disability from 0 percent to 100 percent based on 
the nature and symptoms of the condition, severity and 
duration of the symptoms and impact of the condition and 
symptoms on employment.  As noted earlier, the August 2006 
letter also provided notice and examples of lay evidence that 
the claimant should submit including statements by employers 
or by people who have witnessed how the disability affects 
the veteran.

Although the required notice was not sent before the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 40 percent evaluation 
if it is severe with recurrent attacks and intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation. A maximum 60 percent evaluation is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  In addition, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2007) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria effective September 26, 2003, 
intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
authorized for unfavorable ankylosis of the entire 
thoracolumbar spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the criteria for evaluating the veteran's low 
back disability were revised during the pendency of this 
claim.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects when applied from their 
effective date, since those provisions affect only 
entitlement to prospective benefits.  Therefore, the Board 
will apply only the new provisions from their effective date, 
and only the former criteria prior to that date.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's low back disability is currently assigned a 40 
percent rating for the entire period on appeal.  It would 
appear that the veteran is properly rated on the basis of 
degenerative disc disease.  This is consistent with his 
diagnoses and symptomatology.

With respect to Diagnostic Code 5293, the Board finds that 
the pertinent evidence does not show more than the severe 
intervertebral disc syndrome contemplated by the assigned 
rating of 40 percent.  In an April 2000 VA examination 
report, forward flexion was noted to be to 45 degrees with 
extension to 5 degrees.  His deep tendon reflexes were equal 
and active.  His straight leg raising was to 45 degrees.  
With stress, against gravity with weight, forward flexion was 
30 degree.  The examiner opined that the veteran's disability 
did not interefere with the veteran's ordinary activities of 
daily living.  During a November 2001 examination, the 
veteran reported a burning pain in his right leg.  The 
veteran wore a lumbosacral corset and carried a cane.  
Straight leg raising was normal.  Soft touch, pin and 
vibratory sensation, as well as muscles strength in the lower 
extremities, were tested.  Hyperesthesia was found to be 
present over much of the right foot.  Flexion was to 30 
degrees and extension was to 5 degrees.  He was diagnosed 
with lumbosacral arthritis and strain.  The report of a March 
2002 private examination states that flexion was to 30 
degrees and extension was to 0 degrees with pain at extremes.  
The neurological examination showed intact sensation to light 
touch in the S1 to L1 dermatomes.  Straight leg raises were 
negative bilaterally.  He was diagnosed with lumbar 
degenerative spondylisthesis, lumbar stenosis, and lumbar 
degenerative disc disease.  The examiner stated that the 
veteran had classic signs of neurogenic claudication.  

None of the evidence for this period shows the presence of 
more than severe intervertebral disc syndrome.  In November 
2001, the veteran's deep tendon reflexes were equal and 
active.  Although the veteran reported a burning pain in his 
right leg, straight leg raising was normal.  The examiner 
stated that there was no tenderness over the flank or sciatic 
notches.  Knee jerks, ankle jerks and Babinski reflexes were 
intact and symmetrical.  Also, soft touch, pin and vibratory 
sensation, as well as muscle strength in the lower 
extremities was tested, and he was only found to have 
hyperesthesia over much of the right foot.  Accordingly, the 
disability does not warrant a higher rating under Diagnostic 
Code 5293.

With respect to incapacitating episodes, the Board notes that 
none of the evidence shows that the veteran has been 
prescribed bed rest by a physician because of his low back 
disability.  Accordingly, a higher rating is not warranted on 
the basis of incapacitating episodes.

Under the former or current criteria, the Board must also 
determine if it would be to the veteran's advantage to 
separately rate the orthopedic and neurological components of 
the disability.

For the most part, the examinations of the veteran's low back 
have disclosed that he retains useful motion; however, at the 
July 2007 VA examination, his spine was noted to be ankylosed 
at a favorable angle.  None of the evidence shows the 
presence of unfavorable ankylosis of the entire thoracolumbar 
spine.  Accordingly, the functional impairment of the 
veteran's low back does not warrant more than a 40 percent 
rating under the former or current criteria.  

With respect to lower extremity neurological impairment, as 
discussed above, the veteran reported a burning pain in his 
right leg in November 2001.  In October 2003, the veteran 
complained of pain radiating down both legs.  Upon 
examination, the veteran had pain on straight leg tests, but 
muscle strength in his lower extremities was 5/5, except for 
his left quadriceps, which was 4/5.  Deep tendon reflexes at 
the knees were 2+ and equal.  A 2+ Achilles deep tendon 
reflex was elicited on the right but the examiner was unable 
to elicit an Achilles reflex on the left.  He had full 
sensation in his lower extremities and positive toe 
proprioception bilaterally.  At a VA examination in October 
2006, the veteran complained of severe back pain that 
radiated to his right leg and ankle and was constant.  On 
examination, his deep tendon reflexes were absent at the 
knees and ankles.  Sensation in the lower extremities was 
intact.  Straight leg raising was positive on the right and 
negative on the left.  Strength was normal.


The veteran was afforded a new VA examination in July 2007.  
During the examination, he complained of constant lower back 
sharp and aching pain that radiated down his legs and down to 
his ankles.  His gait was ataxic, and he favored his left 
side.  He could not walk on his toes or walk on his heels.  
The veteran had tenderness to palpation over the paraspinous 
muscles.  His knee and ankle reflexes were hyperactive at 3+ 
bilaterally.  Sensorineural was intact to sharp and dull 
stimulus.  The veteran's straight leg raise testing was 
positive on both sides at 25 degrees of passive leg raising 
to include radicular symptoms, muscle spasms, and weakness.  
The veteran reported reproducible pain in the right 
paraspinous muscles.  The veteran's muscle strength was 
symmetrical bilaterally for the quadriceps, hamstrings and 
gastroc soleus, and tibuialis muscles at 5/5.  The veteran 
did have a positive Goldthwait sign.    

The Board notes that the neurological findings during the 
period of this claim have varied.  For instance, reflexes 
were reportedly absent in October 2006 and hyperactive in 
July 2007.  Hyperesthesia of the right foot was noted in 
November 2001, but this was not attributed to the service-
connected low back disability and it was not found on 
subsequent examinations.  Sensation has generally been found 
to be intact.  Straight leg raising has been positive, but 
strength has been normal.  With resolution of reasonable 
doubt in the veteran's favor, the Board finds that a separate 
10 percent rating for mild neurological impairment in each 
lower extremity is warranted throughout the period of this 
claim.  The objective evidence does not support the presence 
of more than mild neurological impairment in either lower 
extremity.  Accordingly, more than a 10 percent rating for 
either lower extremity is not warranted.

The Board has considered whether there is any other schedular 
basis for granting this claim, but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the 40 percent rating already 
assigned and the separate 10 percent ratings granted herein.  
See Hart v. Mansfield, 21 Vet. App. 505; Fenderson v. West; 
12 Vet. App. 119 (1999).


Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for his disability and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of that contemplated by the 
assigned evaluation and the separate 10 percent evaluations 
granted herein.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

The Board having determined that throughout the period of 
this claim, the veteran's low back disability warrants a 40 
percent evaluation for functional impairment of the low back, 
a separate 10 percent rating for neurological impairment in 
the right lower extremity, and a separate 10 percent rating 
for neurological impairment in the left lower extremity, the 
appeal is granted to this extent and subject to the criteria 
governing the award of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


